ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_02_FR.txt.                                                                              774




      OPINION INDIVIDUELLE DE M. LE JUGE KOROMA

[Traduction]

   Conformité de l’emploi de la bissectrice avec la jurisprudence en matière de
délimitation maritime — Caractéristiques géographiques de la zone qui est au
cœur de la délimitation — Choix de la méthode en fonction des circonstances
propres à la zone à délimiter — Méthode de l’équidistance : une question
d’opportunité, non d’obligation — La bissectrice, autre méthode géométrique,
et sa relation avec la géographie côtière — Article 15 et paragraphes 1 des ar-
ticles 74 et 83 de la convention des Nations Unies sur le droit de la mer
(CNUDM) — Réserves quant à la décision d’attribuer une mer territoriale au
sud du parallèle de 14° 59,8′ de latitude nord — Eviter d’attribuer un effet dis-
proportionné à des formations maritimes insignifiantes et de créer une source
potentielle de futurs conflits maritimes.

   1. Bien que d’accord avec la conclusion de la Cour concernant la
méthode de délimitation appliquée en l’espèce, j’estime que certains
aspects importants de l’arrêt méritent d’être soulignés et éclaircis.
   2. Il a été indiqué que le recours à la méthode de la bissectrice pour
effectuer la délimitation en l’espèce marquait une rupture avec la juris-
prudence de la Cour. Je ne suis pas de cet avis. De mon point de vue,
l’arrêt s’inscrit dans le droit-fil de la jurisprudence établie en matière de
délimitation maritime, y compris celle de la Cour, et il en constitue le
reflet. Selon cette jurisprudence, pour procéder à une délimitation, il faut
commencer par définir
     « le cadre géographique du différend..., c’est-à-dire l’ensemble de la
     région où la délimitation ... en cause doit s’effectuer » (Plateau conti-
     nental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil
     1982, p. 34, par. 17).
  3. Dans l’affaire du Golfe du Maine, la Chambre de la Cour a claire-
ment précisé que les caractéristiques géographiques de l’espace maritime
à délimiter étaient au cœur du processus de délimitation et que les critères
à appliquer étaient
     « à déterminer essentiellement en fonction des caractéristiques de la
     géographie proprement dite de la région » (Délimitation de la fron-
     tière maritime dans la région du golfe du Maine (Canada/Etats-Unis
     d’Amérique), arrêt, C.I.J. Recueil 1984, p. 278, par. 59).
   4. Le tribunal arbitral en a fait autant dans l’affaire de la Délimitation
du plateau continental entre le Royaume-Uni de Grande-Bretagne et
d’Irlande du Nord et la République française, en faisant observer que
     « ce sont les circonstances géographiques qui déterminent, en pre-
     mier lieu, s’il convient, dans certains cas, de recourir à la méthode de

                                                                             119

         DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. KOROMA)             775

    l’équidistance ou à toute autre méthode de délimitation » (Nations
    Unies, Recueil des sentences arbitrales, vol. XVIII, p. 187, par. 96),
avant d’ajouter que
    « l’application de la méthode de l’équidistance ou de toute autre
    méthode dans le but de parvenir à une délimitation équitable dépend
    des circonstances pertinentes, géographiques et autres, du cas
    d’espèce » (ibid., p. 188, par. 97).
   5. L’importance du cadre géographique pour la méthode de délimita-
tion et son résultat a également été mise en avant dans les affaires sui-
vantes : Saint-Pierre-et-Miquelon (International Law Reports, vol. 95,
p. 660, par. 24) ; Plateau continental (Jamahiriya arabe libyenne/Malte)
(arrêt, C.I.J. Recueil 1985, p. 42 et suiv.) ; Délimitation maritime dans la
région située entre le Groenland et Jan Mayen (Danemark c. Norvège)
(arrêt, C.I.J. Recueil 1993, p. 74-75) ; Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équato-
riale (intervenant)) (arrêt, C.I.J. Recueil 2002, p. 339, par. 49).
   6. Toutefois, cela ne signifie pas que les faits géographiques dictent à
eux seuls le tracé de la ligne à établir ; il convient d’appliquer les règles
du droit international ainsi que les principes équitables pour déterminer
la pertinence et le poids du contexte géographique. Pour reprendre les
termes de la Chambre de la Cour dans l’affaire du Golfe du Maine,
    « la délimitation ... doit reposer sur l’application de critères équi-
    tables et sur l’utilisation de méthodes pratiques aptes à assurer un
    résultat équitable » (Délimitation de la frontière maritime dans la
    région du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt,
    C.I.J. Recueil 1984, p. 300, par. 113).
   7. Comme le tribunal arbitral l’a clairement indiqué lui aussi dans
l’affaire Guinée/Guinée-Bissau, il n’existe aucune méthode de délimitation
universelle :
    « l’équidistance n’est qu’une méthode comme les autres et ... n’est ni
    obligatoire ni prioritaire, même s’il doit lui être reconnu une certaine
    qualité intrinsèque en raison de son caractère scientifique et de la
    facilité relative avec laquelle elle peut être appliquée » (Délimitation
    de la frontière maritime Guinée/Guinée-Bissau, Revue générale de
    droit international public, t. LXXXIX, p. 525, par. 102).
  8. Ainsi, nonobstant sa qualité intrinsèque, la méthode de l’équidis-
tance ne peut être appliquée de manière universelle et automatique comme
moyen d’effectuer une délimitation quelles que soient les caractéristiques
propres à la zone à délimiter, l’adéquation de cette méthode à un lieu
donné et la difficulté de l’appliquer dans telle ou telle situation.
  9. Reconnaissant ce point, la Cour a déclaré dans les affaires du Pla-
teau continental de la mer du Nord :
       « Ce serait ... méconnaître les réalités que de ne pas noter en même

                                                                         120

         DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. KOROMA)              776

    temps que ... l’emploi de cette méthode peut dans certains cas abou-
    tir à des résultats de prime abord extraordinaires, anormaux ou
    déraisonnables. » (Arrêt, C.I.J. Recueil 1969, p. 23, par. 24.)


   10. Comme la Cour l’a relevé dans son arrêt en l’espèce, les Parties ont
fait valoir un certain nombre de considérations géographiques et juri-
diques au sujet de la méthode qu’elle devait suivre pour effectuer la déli-
mitation maritime. Du fait de l’instabilité géographique de l’embouchure
du fleuve Coco, la moindre variation ou erreur dans l’emplacement des
points de base s’amplifierait de manière disproportionnée lors du tracé de
la ligne d’équidistance. Les Parties ont en outre convenu que les sédi-
ments charriés et déposés en mer par le fleuve Coco conféraient un mor-
phodynamisme très marqué à son delta, ainsi qu’au littoral au nord et au
sud du cap. Aussi l’accrétion continue du cap risquait-elle de rendre arbi-
traire et déraisonnable dans un avenir proche toute ligne d’équidistance
qui serait tracée aujourd’hui.
   11. Aucune des Parties n’a, d’une manière générale, soutenu qu’il fal-
lait utiliser la méthode associant équidistance et circonstances spéciales
pour délimiter leurs mers territoriales respectives dans la présente affaire.
Au lieu de cela, le Nicaragua a exhorté la Cour à rendre compte de la
géographie côtière mouvante en construisant l’ensemble de la frontière
maritime unique à partir de « la bissectrice de l’angle formé par deux
lignes représentant toute la façade côtière des deux Etats » (arrêt, para-
graphe 273), cette bissectrice suivant un azimut géodésique de 52° 45′ 21″.
S’agissant de l’équidistance, le Honduras a reconnu que l’embouchure du
fleuve Coco « évolu[ait] considérablement, même d’une année à l’autre »
(ibid., par. 274), rendant « indispensable l’adoption d’une technique grâce
à laquelle la frontière maritime ne changera[it] pas avec les changements
de l’embouchure du fleuve » (ibid.), tout en affirmant que le 15e parallèle
reflétait fidèlement les façades côtières des deux pays, orientées vers l’est,
si bien qu’il représentait « à la fois ... un ajustement et une simplification
de la ligne d’équidistance » (ibid.). Le Honduras a également admis que
« les méthodes de délimitation géométriques, telles que les perpendicu-
laires ou les bissectrices, p[ouvai]ent, dans certaines circonstances, per-
mettre d’aboutir à des délimitations équitables » (ibid.).
   12. Ayant examiné avec soin les arguments avancés par les Parties, la
Cour a compris le bien-fondé de leurs réticences — compte tenu de fac-
teurs géographiques et juridiques — à l’égard de la méthode de l’équidis-
tance, et elle a judicieusement décidé d’adopter celle de la bissectrice — à
savoir la ligne divisant en parts égales l’angle formé par les deux lignes
représentant la direction générale des côtes de la zone en litige — comme
méthode de délimitation pertinente dans la présente affaire.
   13. Partant, le choix de la méthode idoine dans la présente affaire est
largement fonction des circonstances pertinentes de la région, ainsi que
de la configuration des côtes jouxtant la zone en litige. De plus, lorsque la
Cour est appelée à tracer une frontière maritime unique comme dans la

                                                                          121

         DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. KOROMA)             777

présente affaire, ce tracé — pour citer la Chambre de la Cour dans
l’affaire du Golfe du Maine —
    « ne saurait être effectu[é] que par l’application d’un critère ou d’une
    combinaison de critères qui ne favorise pas l’un[e] de ces deux
    [zones] au détriment de l’autre et soit en même temps susceptible de
    convenir également à une division de chacun[e] d’e[lles] » (Délimita-
    tion de la frontière maritime dans la région du golfe du Maine
    (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984, p. 327,
    par. 194).
   14. Ainsi que la Cour l’a relevé dans l’arrêt, la méthode de la bissec-
trice non seulement s’est révélée valable lorsque le recours à l’équidis-
tance n’était pas possible ou approprié mais, comme celle-ci, elle consti-
tue également une méthode géométrique pouvant être utilisée pour donner
effet, sur le plan juridique, au
    « critère à propos duquel l’équité est de longue date considérée
    comme un caractère rejoignant la simplicité : à savoir le critère qui
    consiste à viser en principe — en tenant compte des circonstances
    spéciales de l’espèce — à une division par parts égales des zones de
    convergence et de chevauchement des projections marines des côtes
    des Etats » (ibid., par. 195).
   15. Dans l’affaire Libye/Malte, la Cour a déclaré qu’elle devait, pour
que la méthode de délimitation « respect[e] la situation géographique
réelle » (Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt,
C.I.J. Recueil 1985, p. 45, par. 57), rechercher une solution équitable eu
égard tout d’abord aux « côtes pertinentes » des Etats — ce qui est préci-
sément ce qu’elle a fait dans la présente affaire en s’assurant que les côtes
pertinentes soient d’une longueur relativement comparable. La Cour a
confirmé cette position dans l’affaire de la Frontière terrestre et maritime
entre le Cameroun et le Nigéria, dans laquelle il lui était demandé,
notamment, d’établir une délimitation maritime unique. Estimant que
la configuration géographique et la singularité de la zone maritime
visée, y compris le littoral en cause, constituaient en l’affaire des élé-
ments importants qui devaient être pris en considération en tant que
circonstances pertinentes aux fins de la délimitation, la Cour s’est expri-
mée en ces termes :
       « La configuration géographique des espaces maritimes que la
    Cour est appelée à délimiter est une donnée. Elle ne constitue pas un
    élément que la Cour pourrait modifier, mais un fait sur la base
    duquel elle doit opérer la délimitation. » (Frontière terrestre et mari-
    time entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée
    équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 443-445,
    par. 295 ; les italiques sont de moi.)
  16. Ainsi qu’il est reconnu dans l’arrêt, la méthode de l’équidistance
exprime la relation entre les côtes pertinentes de deux parties en compa-

                                                                         122

         DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. KOROMA)                778

rant les rapports subtils pouvant exister entre des paires de points de base
acceptables. La méthode de la bissectrice tend elle aussi à exprimer les
relations côtières pertinentes, mais elle le fait sur la base de la macrogéo-
graphie d’un littoral représenté par une droite joignant deux points de la
côte elle-même, encore qu’il faille veiller, en appliquant la méthode de la
bissectrice, à éviter de « refaire la nature entièrement » (Plateau continen-
tal de la mer du Nord, arrêt, C.I.J. Recueil 1969, p. 49, par. 91).
   17. Comme il a été indiqué, la méthode utilisée par la Cour dans la
présente affaire n’a absolument rien d’inédit. Dans sa sentence en l’affaire
Guinée/Guinée-Bissau, de 1985, le tribunal arbitral a tracé la perpendicu-
laire (la bissectrice d’un angle de 180 degrés) d’une droite tracée entre la
pointe des Almadies (au Sénégal) et le cap Shilling (en Sierra Leone) pour
représenter la direction générale du littoral de « l’ensemble de la région
de l’Afrique occidentale » (Délimitation de la frontière maritime Guinée/
Guinée-Bissau, Revue générale de droit international public, t. LXXXIX,
p. 528, par. 108). Le tribunal a considéré que cette approche, et non
l’équidistance, était nécessaire pour effectuer une délimitation équitable
qui « s’intègre aux délimitations actuelles ou futures de la région » (ibid.).
   18. En outre, en choisissant cette méthode, la Cour a pris en considé-
ration et appliqué non seulement l’article 15 de la convention des Nations
Unies sur le droit de la mer (la « CNUDM »), qui admet les cas « où, en
raison de l’existence de titres historiques ou d’autres circonstances spé-
ciales, il est nécessaire de délimiter autrement la mer territoriale des deux
Etats » (les italiques sont de moi), mais aussi les paragraphes 1 des ar-
ticles 74 et 83 de la CNUDM, qui disposent que la zone économique
exclusive et le plateau continental doivent être délimités par voie
« d’accord conformément au droit international ... afin d’aboutir à une so-
lution équitable » — un objectif qui devrait présider à toute délimitation.
   19. Il apparaît donc que, en optant pour la bissectrice dans la présente
affaire, la Cour, loin de s’écarter de sa jurisprudence établie, a au contraire
réaffirmé et appliqué le droit ainsi que sa jurisprudence et leur a donné effet.
   20. En revanche, je nourris certaines réserves quant à la décision d’attri-
buer au Honduras des portions de mer territoriale situées au sud du paral-
lèle de 14° 59,8′ de latitude nord. Bien que l’article 3 de la CNUDM
autorise un Etat partie à revendiquer une mer territoriale allant jusqu’à
une limite maximale de 12 milles marins, le Honduras avait indiqué dans
son contre-mémoire que sa mer territoriale ne s’étendrait pas au sud du
parallèle de 14° 59,8′ de latitude nord, ce qui ressortait également de ses
conclusions finales. Il n’y avait donc aucune raison impérieuse, d’ordre
juridique ou autre, de ne pas le suivre sur ce point, d’autant que la
Cour aurait en le suivant évité le chevauchement des espaces mari-
times des Parties et écarté une source potentielle de conflits futurs.
Dans l’affaire Qatar c. Bahreïn, la Cour a estimé qu’utiliser Qit’at
Jaradah, une île très petite, inhabitée et dépourvue de végétation qui se
trouvait entre l’île principale de Bahreïn et Qatar, comme point de base
pour construire une ligne d’équidistance qui serait prise pour ligne de
délimitation

                                                                            123

         DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. KOROMA)            779

    « reviendrait à attribuer un effet disproportionné à une formation
    maritime insignifiante » (Délimitation maritime et questions territo-
    riales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J.
    Recueil 2001, p. 104 et 109, par. 219).
La Cour s’en est donc gardée.
  21. En faisant droit à la demande du Honduras, la Cour non seule-
ment se serait conformée au droit applicable, mais aurait aussi écarté une
source potentielle de futurs conflits maritimes, que l’histoire du différend
semble laisser présager.

                                           (Signé) Abdul G. KOROMA.




                                                                        124

